DETAILED ACTION
 	This Office Action corresponds to the filing of application on 10/02/2020 in which Claims 1-20 are cancelled. Claims 21-40 are new. Claims 21-40 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/14/2022, 04/19/2022, 01/07/2022, 12/08/2021, 09/23/2021, and 10/15/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/02/2020 are accepted by the examiner.
Priority
	The application is filed on 10/02/2020 and claims an earlier priority date filing date 09/29/2017 from provisional application 62/566,026.
				Allowable Subject Matter
1.	  Claims 21-40 are allowed over prior art of record.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 21, 28, and 35 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
 	Higaki et al. (US 20140365358 A1, cited in PTO-892) discloses systems for context-based check-out flows within commerce applications using a pass-through payment gateway. According to an embodiment of the invention, a commerce application can provide an improved, context-based check-out flow that reduces the burden on users to provide payment information and/or payment account details during check-out. The context-based check-out flow easily integrates into the commerce application without requiring the user to leave the commerce application, and allows users to easily and quickly authenticate themselves and pay for goods and/or services across multiple commerce applications. Further, the context-based check-out flow, along with a pass-through payment gateway, allows the merchants to continue to utilize their existing relationships with payment gateways. Additionally, the context-based check-out flow, in some embodiments, allows for the merchant to learn more detailed aggregate information about the users (and/or individual information about the users, subject to the privacy settings of the user) utilizing their commerce application, regardless of whether these users actually complete the check-out process (Higaki, Paragraph 0021).
 Further, Higaki et al. discloses a commerce application is configured to access an obfuscated (e.g., hashed, encrypted, or otherwise algorithmically transformed) user identifier of the user existing on the computing device of the user. This user identifier of the user identifies a user profile/account for that user of a separate network application (e.g., a social networking application). In embodiments of the invention, the user identifier is accessed from a portion of shared memory accessed by or reserved by the network application, and may only exist if the user is currently "logged on" to the network application; in other embodiments, the user identifier is accessed from a cookie (e.g., HyperText Transfer Protocol (HTTP) cookie) or from application cache (e.g., a HyperText Markup Language version 5 (HTML5) application cache) on the user's computing device. The commerce application is able, in an embodiment, to transmit a probability request to the network application seeking an indication of whether, according to the network application, the user (as identified by the obfuscated user identifier) is likely to complete the check-out process using payment information stored by the network application. In an embodiment, if the network application indicates that the user is likely to complete the check-out process using the stored payment information, the commerce application provides a check-out button including a glyph (i.e., a mark, icon, graphic, portion of text, etc.) indicating that the user may utilize the network application to perform the check-out. In an embodiment where the check-out button including a glyph is displayed, the commerce application does not provide any ability to use an existing check-out flow of the commerce application. In an embodiment, if the network application indicates that the user is not likely to complete the check-out process using the stored payment information, the commerce application provides a check-out button (or other user interface element) allowing the user to utilize only an existing check-out flow of the commerce application. Thus, depending upon the likelihood of use of payment information from the network application, the check-out process may be different and is thus context-based (Higaki, Paragraphs 0022).
Canavor et al. (US 9674154 B1, cited in PTO-892) discloses an information masking service for protecting the privacy of user information while browsing, shopping, and/or visiting public locations and/or businesses. In some examples, the information masking service may maintain one or more masking profiles that each represent behaviors typically associated with a user that self identifies with a particular user segment. For example, a particular masking profile may be maintained for users that self-identify as a sports fan or video game player. Examples of information included in the masking profiles includes at least information that indicates typical shopping and/or browsing behavior, internet search history, and/or geographical locations within a location that correspond to physical browsing history. In embodiments, the information masking service may generate and maintain masking information, such as MAC addresses or masking identifiers for use in MAC spoofing, that are associated with a masking profile. The information masking service may maintain and update the associations between the masking information and masking profiles in a database, a look up table, or other suitable data format for maintaining associations between information. In accordance with at least one embodiment, in response to a trigger, such as the user and user device entering within a particular range of a retailer, the information masking service may provide masking information for use by the user device to protect the privacy of the corresponding user from data capturing or data monitoring by the retailer. What is needed is a service that allows users to protect their privacy (e.g., their actions) when shopping at retailers or selecting which if any information to share (Canavor, Col. 1, lines 55-67, Col. 2, lines 119).
 	Furthermore, Canavor discloses the information masking service may maintain global positioning system (GPS) information for a plurality of locations for use in forming one or more geo-fences to associate with each location. In some examples, user devices are configured to provide GPS information about the user's location and can serve as the trigger for providing and utilizing the masking information upon the user entering one of the maintained geo-fences. In accordance with at least one embodiment, the information masking service may maintain information payloads that can be provided, via computing devices utilizing particular masking information, to a computer system associated with a retailer as part of training the computer system to associate the particular masking information with particular masking profiles. For example, each information payload may include information that is typically associated with users of a particular masking profile (e.g., shopping and/or browsing history, internet search history, or location information) (Canavor, Col. 2, lines 20-35).
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed to de-obfuscated data to process at one or more artificial-intelligence (AI) decision nodes throughout a communication decision tree. Through processing directed by the communication decision tree, additional de-obfuscated data is collected and securely transmitted in de-obfuscated or re-obfuscated form to enrich underlying data structures.
The subject matters of the independent claims 21, 28, and 35 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 21 that recite: “a set of obfuscated identifiers for which processing via the machine-learning communication workflow is requested, wherein each obfuscated identifier of the set of obfuscated identifiers corresponds to an identification of an obfuscated version of a profile stored at a data management system, the obfuscated version lacking personally identifiable information (PII); for each obfuscated identifier in the set of obfuscated identifiers: mapping the obfuscated identifier to a non-obfuscated identifier that identifies a non-obfuscated version of the profile that includes PII; retrieving, from the data management system, user data from the non- obfuscated version; executing a trained machine-learning model to process at least part of the user data corresponding to the non-obfuscated version of the profile that includes the PII…..receiving one or more new communications, each of the one or more new communications having been transmitted from a user device in response to the transmission of the first content, wherein the user device is associated with the destination address; extracting field values from the one or more new communications, wherein the extracted field values identify new user-activity data collected from the one or more new communications; causing a second content to be transmitted to the destination address, ….. one or more indications as to which of the extracted field values added information to the obfuscated versions of the profiles associated with the set of obfuscated identifiers; and further training an implementation of the trained machine-learning model using the one or more indications....” in combination with the rest of the limitations recited in the independent claim 21.
 	Independent claims 28 and 35 recite similar subject matters as to those in claim 21.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 21, 28, and 35 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498